Case 1:20-cv-00248-KD-B Document 50 Filed 10/14/20 Page 1 of 5                     PageID #: 474




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

KRISTY HAGER, as Sole Beneficiary of             )
Raymond E Hager’s Will,                          )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Civil Action No. 20-00248-KD-B
                                                 )
SHIRLEY WILLIS, as a Licensed Edward             )
Jones Stockbroker and Licensed Edward            )
Jones Branch Manager Broker, et al.,             )
                                                 )
       Defendant.                                )

                                             ORDER

       This action is before the Court on sua sponte review.

       In her original complaint, Plaintiff Kristy Hager sued as Personal Representative and sole

beneficiary of the Estate of Raymond E. Hager (doc.1). She brought Count VIII for “Elderly

Abuse” alleging that the “named Defendants above inflicted elderly abuse on Raymond E.

Hager” (Id., p. 14). Ms. Hager filed an amended complaint (doc. 10). She now sues in her

capacity as the “sole beneficiary of Raymond E. Hager’s Will” (Id.) In Count V, Ms. Hager

again sues for “Elderly Abuse” alleging that the “named Defendants above inflicted elderly

abuse on Raymond E. Hager” (Id., p. 15). Thus, Ms. Hager does not claim that Defendants

inflicted elderly abuse upon her. Instead, she seeks to raise this claim on behalf of the deceased

Mr. Hager.

       “Standing ‘is the threshold question in every federal case....’” In re Checking Account

Overdraft Litig., 780 F.3d 1031, 1038 (11th Cir. 2015) (quoting Warth v. Seldin, 422 U.S. 490,

498, 95 S.Ct. 2197, 2205 (1975)). “The fundamental prerequisite for standing is that the

claimant have ‘a personal stake in the outcome of the controversy [such] as to warrant his
Case 1:20-cv-00248-KD-B Document 50 Filed 10/14/20 Page 2 of 5                        PageID #: 475




invocation of federal-court jurisdiction and to justify exercise of the court's remedial powers on

his behalf.’” Id., (quoting Warth, 422 U.S. at 498–99, 95 S.Ct. at 2205 (quotation marks

omitted)). “One rule that follows from this principle is that a party ‘generally must assert his

own legal rights and interests, and cannot rest his claim to relief on the legal rights or interests of

third parties.’” Id., (quoting Warth, 422 U.S. at 499, 95 S.Ct. at 2205 (emphasis in original)).

“This ‘general prohibition on a litigant's raising another person's legal rights’ is a ‘prudential

standing’ doctrine, ‘not derived from Article III.’” Yellow Pages Photos, Inc. v. Ziplocal, LP,

795 F.3d 1255, 1265 (11th Cir. 2015) (quoting Lexmark Int'l, Inc. v. Static Control Components,

Inc., ––– U.S. ––––, 134 S. Ct. 1377, 1386, 188 L.Ed.2d 392 (2014).

       A “party has standing to prosecute a claim in federal court only if he is the ‘real party in

interest’ ” to that claim, as required by Federal Rule of Civil Procedure 17(a).” Tribue v. Hough,

No. 3:04-CV-286-RV-EMT, 2006 WL 212017, at *2 (N.D. Fla. Jan. 26, 2006) (quoting U.S. v.

936.71 Acres of Land, More or Less, in Brevard Cnty., State of Fla., 418 F.2d 551, 556 (5th Cir.

1969)) (citing Fed. R. Civ. P. 17(a) (2019)). “While the real party in interest rule and Article III

standing are distinct concepts, ‘some courts have described Rule 17’s real party in interest

requirement as essentially a codification of the non-constitutional prudential limitation on

standing.’” Cassel v. John Hancock Life Ins. Co., 2020 WL 639612, *2 (S.D. Fla. 2020).

       “An action brought by the real party in interest is one ‘brought by the person who,

according to the governing substantive law, is entitled to enforce the right.’ ” Payroll Mgmt, Inc.

v. Lexington Ins. Co., 815 F.3d 1293, 1299 n.10 (11th Cir. 2016) (quoting 6A Charles Alan

Wright, Arthur R. Miller, Mary Kay Kane, Richard L. Marcus & Adam N. Steinman, Federal

Practice and Procedure § 1543 (3d ed. 2015)). With respect to the “governing substantive law”,

Ms. Hager alleges that this Court has both diversity jurisdiction pursuant to 28 U.S.C. § 1332 and




                                                   2
Case 1:20-cv-00248-KD-B Document 50 Filed 10/14/20 Page 3 of 5                         PageID #: 476




original jurisdiction pursuant to 28 U.S.C. § 1331. When “jurisdiction is based on federal

question and diversity, the choice of law rules of the state in which the action was filed provide

the applicable law.” United States ex rel. Duncan Pipeline, Inc. v. Walbridge Aldinger Co., No.

CV411-092, 2013 WL 1338392, *10 (S.D. Ga. Mar. 29, 2013) (citing Klaxon Co. v. Stentor

Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). For choice of law, “Alabama applies the traditional

doctrine[ ] of ... lex loci delicti to tort claims[, which] requires the court to ‘determine the

substantive rights of an injured party according to the law of the state where the injury occurred.’

” Colonial Life & Acc. Ins. Co. v. Hartford Fire Ins. Co., 358 F. 3d 1306, 1308 (11th Cir. 2004)

(quoting Fitts v. Minnesota Mining & Mfg. Co., 581 So. 2d 819, 820 (Ala. 1991)); Ex parte U.S.

Bank Nat. Ass'n, 148 So. 3d 1060, 1069 (Ala. 2014) (“Lex loci delicti has been the rule in

Alabama for almost 100 years. Under this principle, an Alabama court will determine the

substantive rights of an injured party according to the law of the state where the injury

occurred.”) (quoting Fitts, 581 So.2d at 820). To determine where the injury occurred, the Court

looks to the “state where the last event necessary to make an actor liable for an alleged tort takes

place.” Ex parte U.S. Bank Nat. Ass'n, 148 So. 3d at 1070.

        As pled in the “General Allegations”, the last events which could make Defendants liable

for the alleged tort of elder abuse against Mr. Hager occurred in Florida (doc 10, p. 6-12).

Therefore, the law of Florida applies (doc. 10).1 Progressive Waste Sols. of La, Inc. v. St.

Bernard Par. Gov't, No. CV 16-8669, 2016 WL 4191847, at *11 (E.D. La. Aug. 9, 2016)

(“Standing to sue in diversity cases is determined by the substantive rights available under state


1
 The only acts which could have occurred in Alabama were Raymond E. Hager’s
communications with Defendants Edwards Jones, Shirley Willis or her office assistant, and
sending a copy of his Last Will and Testament and notice to Willis and Denise Pramuk to allow
Ms. Hager sole access to his account. A fax was also sent from Florida to Alabama by Willis’
assistant after Mr. Hager had died (doc. 10, ¶¶ 16-19, 61).


                                                   3
Case 1:20-cv-00248-KD-B Document 50 Filed 10/14/20 Page 4 of 5                         PageID #: 477




law.”) (quoting United States v. 936.71 Acres of Land, More or Less, in Brevard Cty., State of

Fla., 418 F.2d 551, 556 (5th Cir. 1969) (internal citations omitted)).

        “Under Florida law, a claim survives the death of a person.” Cross v. Primerica Life Ins.

Corp., No. 3:13CV309-MCR-EMT, 2014 WL 12527701, at *2 (N.D. Fla. Feb. 11, 2014) (citing

Fla. Stat. § 46.021 (“No cause of action dies with the person.”). Under Florida law “[a]ll causes

of action survive and may be commenced, prosecuted and defended in the name of the person

prescribed by law.” Id.

        Florida has a statute which provides a private cause of action for elder abuse. See Fla.

Stat. Ann. § 415.1111 (captioned “Civil Actions”). Who may bring the action is set forth in the

statute. Specifically, in relevant part,

        A vulnerable adult who has been abused, neglected, or exploited as specified in
        this chapter has a cause of action against any perpetrator and may recover actual
        and punitive damages for such abuse, neglect or exploitation. The action may be
        brought by the . . . personal representative of the estate of a deceased victim
        without regard to whether the cause of death resulted from the abuse, neglect or
        exploitation.

Fla. Sta. Ann. § 415.1111.

        Thus, assuming only for purposes of this order that Mr. Hager was a “vulnerable adult”2

as defined in the Act, the person with standing or capacity, i.e., the real party in interest, to bring

the claim is the “personal representative of the estate of a deceased victim …” Fla. Stat. Ann. §

415.1111. In other words, the personal representative is the person who “according to the

governing substantive law of Florida, who is entitled to enforce the right.” Payroll Mgmt, Inc.,




2
 “(28) “Vulnerable adult” means a person 18 years of age or older whose ability to perform the
normal activities of daily living or to provide for his or her own care or protection is impaired
due to a mental, emotional, sensory, long-term physical, or developmental disability or
dysfunction, or brain damage, or the infirmities of aging.” Fla. Stat. Ann. § 415.102(28).



                                                   4
Case 1:20-cv-00248-KD-B Document 50 Filed 10/14/20 Page 5 of 5                     PageID #: 478




815 F.3d at 1299 n.10. Since Ms. Hager no longer sues in her capacity as Personal

Representative,3 she is not the real party in interest, and cannot prosecute Count V against the

Defendants. Accordingly, Count V is dismissed without prejudice.

       DONE and ORDERED this the 14th day of October 2020.



                                              s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




3
  In addition to amending her complaint to sue only as sole beneficiary under the Will, Ms.
Hager states that a “motion from Kristy Hager’s probate attorney to dismiss the estate is now
pending” and that the “Probate case 19CP-1832 is being dismissed.” (doc. 24, p. 1, 3; response to
the motion to dismiss filed by Terri Stanford Mahon and Jordan Zoellner). With the proposed
sur-reply to the motion to compel arbitration, Ms. Hager provides a copy of the Notice of
Voluntary Dismissal without Prejudice, signed by Ms. Hager, wherein she dismissed her petition
for administration of the Estate of Raymond E. Hager (doc. 43, p. 18).

                                                 5
